DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-10 without traverse in the reply filed on 11/18/2020 is acknowledged. Claims 11-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections

Claims 9-10 are objected to because of the following informalities: 
Claims 9 recites between 1.0 x 1016 cm-3 and 1.0 x 1021 cm-3 which should be between 1.0 x 1016 atoms cm-3 and 1.0 x 1021 atoms cm-3    instead. 
Claim 10 recites between 1.0 x 1016 cm-3 and 1.0 x 1019 cm-3 which should be between 1.0 x 1016 atoms cm-3 and 1.0 x 1019 atoms cm-3      instead.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Bao et al. (US 2018/0019121 A1) in view of SAKATA et al. (US 2018/0298488 A1).

Regarding claim 1, BAO discloses,
A process (100, Fig. 1), comprising: exposing a surface of a semiconductor structure (exposing surface of substrate in step 102, Fig. 1, onto which silicon antimony alloy layer deposited in subsequent steps in Fig. 1); and flowing over the surface of the semiconductor structure an antimony source gas (106, Fig. 1, para [0021]) and a silicon source gas (104,Fig. 1, para [0019]) or a combination of the silicon source gas and a germanium source gas (see para [0029],lines 6-11, a germanium containing precursor may be introduced into the process chamber with gas-mixture containing silicon-containing precursor and antimony containing precursor), so as to deposit ……..  an antimony- doped silicon-containing layer (forming silicon antimony alloy, step 108, Fig. 1).
But BAO does not explicitly disclose, 
	……..by chemical-vapor deposition.
 …….at a temperature no greater than 900 °C.
Meanwhile, SAKATA discloses, in a case of manufacturing a semiconductor substrate by forming a thin film to a substrate, a plasm CVD method of applying a plasma processing to the substrate or a sputtering method of applying a sputtering processing to the substrate is used (para [0002]).

Bao still does not explicitly discloses, 
…….at a temperature no greater than 900 °C.
However, BAO additionally disclose,  
Substrate temperature may be 850 degree Celsius or less (para 0018]). 
However, it is to be noted here that the claimed range of no greater than 900 0C and the range 850 0C or less, taught by BAO overlaps each other.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, BAO & SAKATA discloses the process of claim 1 and further disclose, wherein the antimony source gas comprises one or more of: trimethylantimony (TMSb) and triethylantimony (TESb) (see para [0021], antimony containing gas may be TESb or TMSb).

Regarding claim 3, BAO & SAKATA discloses the process of claim 1 and further disclose, wherein the silicon source gas comprises one or more of: silane, disilane, trichlorosilane, (TCS), dichlorosilane (DCS), monochlorosilane (MCS), methylsilane, and silicon tetrachloride (see para [0019], silicon containing gas may be silane).

Regarding claim 4, BAO & SAKATA discloses the process of claim 1 and further disclose, wherein the germanium source gas comprises germane (germanium-containing precursor may contain germane, see para [0029]).

Regarding claim 7, BAO & SAKATA discloses the process of claim 1 but does not explicitly disclose, wherein the temperature is no greater than 800 °C. 
But BAO additionally discloses, substrate temperature may be at about 450 degree 0C to about 700 0C (para 0027]). 
However, it is to be noted here that the claimed range of no greater than 800 0C and the range about 450 degree 0C to about 700 0C, taught by BAO overlaps each other.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8, BAO & SAKATA discloses the process of claim 1 but does not explicitly disclose, wherein the temperature is no greater than 750 °C.  
But BAO additionally discloses, substrate temperature may be at about 450 degree 0C to about 700 0C (para 0027]).
However, it is to be noted here that the claimed range of no greater than 750 0C and the range about 450 degree 0C to about 700 0C, taught by BAO overlaps each other.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 9, BAO & SAKATA discloses the process of claim 1 but does not explicitly disclose, wherein antimony-doped silicon-containing layer has a concentration between 1.0 x 1016 cm-3 and 1.0 x 1021 cm-3
But Bao additionally disclose, silicon antimony alloy having an antimony concentration 5 x 1020 to 5x1021 atoms per cubic centimeter or greater (para [0037].
However, it is to be noted here that the claimed range between 1.0 x 1016 cm-3 and 1.0 x 1021   cm-3 and the range 5 x 1020 to 5x1021 atoms cm-3, taught by BAO overlaps each other.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 10, BAO & SAKATA discloses the process of claim 1 but does not explicitly disclose, wherein antimony-doped silicon-containing layer has a concentration between 1.0 x 1016 cm-3 and 1.0 x 1019 cm-3. 
But Bao additionally disclose, silicon antimony alloy may have a carbon concentration of 1 X 1017 atoms per cubic centimeter or greater (para [0008]. 
However, it is to be noted here that the claimed range between 1.0 x 1016 cm-3 and 1.0 x 1019 cm-3 and the range 1 X 1017 atoms per cubic centimeter or greater, taught by BAO overlaps each other.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).





Allowable Subject Matter

Claims 5 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 5 & 6, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

“Wherein the antimony-doped silicon-containing layer is deposited into a cavity formed by removal of a sacrificial layer (claim 5).
“further comprising: forming an n-type semiconductor layer above the semiconductor structure; and annealing the n-type semiconductor layer at a temperature higher than 800 °C, prior to annealing the antimony-doped silicon-containing layer”(Claim 6).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHATIB A RAHMAN/Examiner, Art Unit 2813